UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   ANTOINE L. WILKINS,

                             Plaintiff,

                        v.                            Civil Action 06-384 (RC)

   DISTRICT OF COLUMBIA,

                             Defendant.


                                    MEMORANDUM OPINION

       While being held at the District of Columbia Central Detention Facility (“D.C. Jail”),

Plaintiff Antoine Wilkins was stabbed by another detainee. He brought this action against the

District of Columbia, asserting (among other claims) that the stabbing resulted from the

District’s negligence. On July 26 and 27, 2010 the Honorable Henry H. Kennedy, Jr. presided

over a trial in this case. The following day, pursuant to Federal Rule of Civil Procedure 50(a),

Judge Kennedy entered judgment as a matter of law in favor of the District. Mr. Wilkins now

moves for reconsideration of that ruling as to his negligence claim.1

                                          I. BACKGROUND

       Viewing the evidence in the light most favorable to Mr. Wilkins, Judge Kennedy

summarized the facts of this case as follows:

       [A]t 9:15 a.m. on the morning of June 14th, 2005, George Foreman, an inmate at the
       D.C. Jail held on charges of first-degree murder, received a pass to go to the jail’s
       law library unaccompanied. The pass Foreman received . . . has no signature
       indicating that Foreman arrived at the library. No one from the library called
       Foreman’s housing unit to report that he had not arrived. So no corrections officer[s]
       were alerted [that] they should search for him.


       1
           The case was assigned to this district judge after Judge Kennedy’s retirement.
       According to plaintiff’s expert witness, this failure to monitor inmate movements
       violated national standards for the operation of jails.

       At 11:18 the same morning, the plaintiff received a pass to go to the jail’s mental
       health unit. After exiting his housing unit, he saw Foreman talking to a corrections
       officer. Wilkins kept walking, but by turning he was able to see Foreman enter a
       mop closet. He also thereafter saw Foreman shake hands with another inmate. As
       the two men approached an area at the top of an escalator, Foreman stabbed Wilkins
       nine times with a knife.

       During the presentation of the evidence there was testimony about mop closets like
       the one Foreman entered into prior to stabbing Wilkins. These closets are for storage
       of cleaning supplies. There was testimony that inmates had hidden contraband—that
       is, items that are not permitted at the jail—in the mop closets.

       These closets are supposed to be locked at all times, other than when the jail is being
       cleaned each afternoon. But there was evidence from which the jury could infer that
       all inmates except those who did not have jobs cleaning in the jail had access to
       them.

       According to the plaintiff’s expert witness, keeping mop closets locked at times
       when the general inmate population is permitted to be in the vicinity of the closets
       is in accordance with national standards of care for the operation of detention
       facilities.

Trial Tr. at 4–5, July 28, 2010.2

       Based on this evidence and pursuant to Rule 50(a), which permits a court to grant

judgment against a party if “the court finds that a reasonable jury would not have a legally

sufficient evidentiary basis to find for the party on” the issue in question, FED. R. CIV. P.

50(a)(1), Judge Kennedy granted judgment to the District. Assessing Mr. Wilkins’s negligence

claim—the only claim at issue on this motion—Judge Kennedy concluded that Mr. Wilkins had



       2
         Having reviewed the trial transcript, the court concurs with Judge Kennedy’s summary
of the evidence, except that a reasonable jury could have concluded that access to the mop
closets at the jail was unrestricted, see Trial Tr. at 58–59, July 26, 2010, and that (as the court
understands Judge Kennedy to have meant) the jail therefore failed to comply with a national
standard of care for the operation of detention facilities.

                                                  2
failed to present sufficient evidence to allow a jury to conclude that the District could have

foreseen Mr. Foreman’s violent attack. Mr. Wilkins now seeks the court’s reconsideration.

                                    II. LEGAL STANDARD

       Mr. Wilkins moves under Federal Rules of Civil Procedure 59(a) and 59(e). The court

will consider this motion under the latter rule, because “[r]egardless of the way a party

characterizes a motion, a post-judgment filing challenging the correctness of the judgment falls

within the perimeter of Rule 59(e).” Nyman v. FDIC, 967 F. Supp. 1562, 1569 (D.D.C. 1997).

       Rule 59(e) permits a court to alter or amend a judgment. FED. R. CIV. P. 59(e). “A Rule

59(e) motion is discretionary and need not be granted unless the district court finds that there is

an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996) (per curiam) (internal quotation marks omitted).

                                         III. ANALYSIS

       A. Heightened Foreseeability and Ordinary Negligence Under D.C. Law

       “‘To establish negligence’ under D.C. law, ‘a plaintiff must prove a duty of care owed by

the defendant to the plaintiff, a breach of that duty by the defendant, and damage to the interests

of the plaintiff, proximately caused by the breach.’” Sigmund v. Starwood Urban Retail VI, LLC,

617 F.3d 512, 514 (D.C. Cir. 2010) (quoting District of Columbia v. Beretta, U.S.A., Corp., 872

A.2d 633, 641 (D.C. 2005) (en banc) (quoting Potts v. District of Columbia, 697 A.2d 1249,

1252 (D.C. 1997))). When a plaintiff seeks to hold the defendant liable for injuries caused by

the intervening criminal act of a third party, District of Columbia courts generally apply a

“heightened foreseeability standard,” Bd. of Tr. of the Univ. of D.C. v. DiSalvo, 974 A.2d 868,


                                                 3
871 (D.C. 2009); Bruno v. W. Union Fin. Servs., Inc., 973 A.2d 713, 719 (D.C. 2009) (per

curiam), asking whether “the criminal act was so foreseeable that a duty arises to guard against

it.” Sigmund, 617 F.3d at 514 (quoting Beretta, 872 A.2d at 641 (quoting Potts, 697 A.2d at

1252 (D.C. 1997) (emphasis deleted))). Although courts usually consider “foreseeability . . .

important to issues of proximate causation and conformity to the standard of care, issues that

arise only after a duty has been found,” the D.C. Court of Appeals has “repeatedly spoken of the

heightened foreseeability requirement in terms of duty.” Workman v. United Methodist Comm.

on Relief, 320 F.3d 259, 265 (D.C. Cir. 2003) (citing Graham v. M. & J. Corp., 424 A.2d 103,

105 (D.C. 1980); Potts, 697 A.2d at 1252); see also McKethean v. Wash. Metro. Area Transit

Auth., 588 A.2d 708, 717 (D.C. 1991); District of Columbia v. Doe, 524 A.2d 30, 33 (D.C.

1987); Lacy v. District of Columbia, 424 A.2d 317, 323 (D.C. 1980); Cook v. Safeway Stores,

Inc., 354 A.2d 507, 509–10 (D.C. 1976). This court will not “attempt to resolve, as surrogate for

the D.C. Court of Appeals, the analytical framework under which foreseeability is considered,”

Doe v. Dominion Bank, 963 F.2d 1552, 1560 (D.C. Cir. 1992), especially when the en banc

Court of Appeals has said that it sees “no need to reconsider that framework of analysis,”

Beretta, 872 A.2d at 641 n.4, and subsequently reaffirmed it. See DiSalvo, 974 A.2d at 871–72

(stating that “heightened foreseeability factors directly into the duty analysis” and that

“consideration of whether a duty exists to protect another from intervening criminal acts includes

consideration of heightened foreseeability”); Bruno, 973 A.2d at 719 (noting that, when

considering cases involving liability for intervening criminal acts, D.C. courts “apply a

heightened foreseeability standard in determining whether [the defendant] had a duty of care”);

id. at 720 (discussing several cases involving liability for intervening criminal conduct where


                                                  4
“liability was rejected as a matter of law because ‘foreseeability (hence duty)’” was not

established (quoting Beretta, 872 A.2d at 642)). Rather, when exercising pendent jurisdiction

over claims brought under D.C. law,

this court’s task is “to apply the law of the District of Columbia as its own courts would apply

it.” Workman, 320 F.3d at 265; see Dimond v. District of Columbia, 792 F.2d 179, 188 n.6 (D.C.

Cir. 1986) (“Although the District of Columbia is not a state, this court has treated it as such for

purposes of applying the doctrine of pendent jurisdiction.”). Those courts plainly understand the

heightened foreseeability standard to be an element of the duty analysis in most cases involving

allegations of liability for negligent failure to prevent the criminal conduct of others.3

       One prisoner’s attack on another is certainly criminal conduct. But in cases alleging

government liability for jailhouse assaults, the existence of a duty is obvious: “In the District of

Columbia, and in every other jurisdiction of which we are aware, penal authorities are under a

duty to protect and safeguard the prisoners entrusted to their custody.” Haith v. District of



       3
         Both the D.C. Court of Appeals and the D.C. Circuit have applied that standard over
many years and a wide range of factual settings. DiSalvo, 974 A.2d at 870–71 (assault in a
parking garage); Bruno, 973 A.2d at 715–19 (violent robbery in a gas station); Beretta, 872 A.2d
at 639–45 (distribution of guns used in crime); Potts, 697 A.2d at 1250–52 (injury by unknown
gunshots as attendees exited boxing match); Bailey v. District of Columbia, 668 A.2d 817,
818–19 (D.C. 1995) (injury by gunshot as attendee exited cheerleading competition); Clement v.
Peoples Drug Store, 634 A.2d 425, 426–28 (D.C. 1993) (shooting in a drug store); McKethean,
588 A.2d at 710–11 (collision of car and pedestrians at a bus stop); Doe, 524 A.2d at 31–33
(abduction from school property and subsequent rape); Lacy, 424 A.2d at 323 (sexual assault by
school janitor); Graham, 424 A.2d at 104–05 (arson in apartment building); Cook, 354 A.2d at
507–10 (robbery in grocery store); see also Sigmund, 617 F.3d at 513–14 (car bomb in parking
garage); Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 904, 911–14 (D.C. Cir. 2006)
(assault outside of nightclub); Workman, 320 F.3d at 260–62 (aid worker murdered abroad);
Dominion Bank, 963 F.2d at 1553–60 (rape on leased property); Kline v. 1500 Mass. Ave.
Apartment Corp., 439 F.2d 477, 478–80, 483–84 (D.C. Cir. 1970) (assault in apartment
building).

                                                  5
Columbia, 526 A.2d 17, 19 (D.C. 1987); see also District of Columbia v. Moreno, 647 A.2d 396,

398 (D.C. 1994) (quoting Haith); District of Columbia v. Carmichael, 577 A.2d 312, 314 (D.C.

1990) (discussing the District’s “duty to protect [prisoners] from harm”). And so the D.C. Court

of Appeals does not employ the heightened foreseeability standard when analyzing the

government’s duty to protect inmates from assault. Instead, that court applies “an ordinary

negligence standard,”4 under which an assaulted prisoner must establish an applicable standard

of care, deviation from that standard, and injury proximately caused by the deviation. Hughes v.

District of Columbia, 425 A.2d 1299, 1302 (D.C. 1981) (“[T]he fact that an inmate is assaulted

and sustains injuries, does not, by itself, establish liability. The plaintiff must establish by

competent evidence a standard of care; that the defendant violated that standard; and that such

violation proximately caused injury to the plaintiff.” (citation omitted)); see also Moreno, 647

A.2d at 398; Carmichael, 577 A.2d at 314; Haith, 526 A.2d at 19. Applying D.C. law, this

Circuit does the same. Daskalea v. District of Columbia, 227 F.3d 433, 444–45 (D.C. Cir. 2000)

(“Under District of Columbia law, prison authorities have ‘a duty to exercise reasonable care

under the circumstances in the protection and safekeeping of prisoners’ . . . . The District may be

held liable for damages caused by its negligence in carrying out that duty.” (quoting Toy v.


       4
          Matthews v. District of Columbia, 387 A.2d 731, 734 (D.C. 1978). In Matthews, the
Court of Appeals rejected the argument that “the prison environment evokes the need for a
special standard of care—one referred to as ‘the prior notice rule.’” Id. at 733. That rule would
have limited liability to situations in which “[penal] authorities, alerted by some antecedent
danger signal, usually stemming from the known violent or dangerous nature of the assailant or
known threats to the victim, fail to take adequate precautionary measures despite such notice.”
Id. Although the court described the prior notice rule in terms of standard of care rather than
duty, the rejected rule strongly resembles the heightened foreseeability standard. Indeed, the
Court of Appeals has said that for a jury to find heightened foreseeability, “there must be some
evidence that the defendant was, or should have been, on prior notice that the intervening
criminal act was reasonably likely to occur.” DiSalvo, 974 A.2d at 872 (emphasis added).

                                                   6
District of Columbia, 549 A.2d 1, 6 (D.C. 1988)); Murphy v. United States, 653 F.2d 637, 646

(D.C. Cir. 1981) (assuming that a duty exists and holding that “the jury could have found that

[the evidence presented was] sufficient . . . to infer that the [prison] staff’s negligence

proximately caused Murphy’s injury”); but see Ashford v. District of Columbia, 2006 WL

2711530, at *5 (D.D.C. Sept. 21, 2006) (applying heightened foreseeability standard to a prison

assault).

        “Prison personnel are not . . . insurers of an inmate’s safety.” Hughes, 425 A.2d at 1302;

accord Matthews, 387 A.2d at 734. “Thus when a prisoner is assaulted by some of his fellow

prisoners, the District is not ipso facto liable for his injuries.” Moreno, 647 A.2d at 398 (quoting

Haith, 526 A.2d at 19); accord Hughes, 425 A.2d at 1302. But such an assault is not as

extraordinary as criminal conduct in everyday life. The District’s common law acknowledges

that “many prisoners are dangerous individuals,” Moreno, 647 A.2d at 398, and therefore

“impose[s] upon prison authorities and employees, a duty to exercise reasonable care in the

protection and safekeeping of prisoners,” Hughes, 425 A.2d at 1302. If an “injured inmate [can]

show both that the District breached its duty to protect him from harm and that his injuries were

a proximate result of that breach,” Carmichael, 577 A.2d at 314, then “it is only proper that the

responsible entity . . . be held liable,” Matthews, 387 A.2d at 734, without the inmate having to

show that the danger was unusually apparent.

        Because this case involves the District of Columbia’s alleged liability for the injuries that

Mr. Wilkins suffered in a jailhouse assault, it must be evaluated under “an ordinary negligence

standard” rather than the heightened foreseeability standard that governs most other cases of

liability for the criminal acts of others. Matthews, 387 A.2d at 734. In their briefs on the


                                                   7
District’s summary judgment motion and their oral argument on its Rule 50 motion, neither party

correctly identified the governing precedent. Nor have they done so on this motion for

reconsideration. Instead, the District has consistently—and erroneously—argued in support of a

heightened foreseeability standard, and Mr. Wilkins has failed to rebut that argument. Applying

the law that both parties accepted, Judge Kennedy found that the evidence presented by Mr.

Wilkins was insufficient to allow a reasonable jury to conclude that the District had a heightened

ability to foresee Mr. Foreman’s violent attack. The court now considers whether the evidence

presented would have allowed the jury to find for Mr. Wilkins under “an ordinary negligence

standard.” Matthews, 387 A.2d at 734.

       B. The Legal Sufficiency of Mr. Wilkins’s Evidence

       As discussed above, to prove negligence under D.C. law, a plaintiff must establish the

defendant’s duty, the standard of care (which gives content to that duty), a deviation from that

standard—that is, a breach of the duty—and injury proximately caused by the breach. Because

Mr. Wilkins was in the custody of the D.C. Jail, the District’s duty is clear. See Moreno, 647

A.2d at 398; Carmichael, 577 A.2d at 314; Haith, 526 A.2d at 19. “The question of whether

prison officials acted reasonably to secure the safety of an inmate is not one within the realm of

the everyday experiences of a lay person,” so Mr. Wilkins was required to present expert

testimony to establish the standard of care. Carmichael, 577 A.2d at 314 (quoting Hughes, 425

A.2d at 1303); accord Moreno, 647 A.2d at 399. He did so. From the evidence presented at

trial, a jury could have concluded that national standards of care for inmate access to mop closets

and the monitoring of inmate movements had been proven, and that the District had failed to

conform to those standards. Trial Tr. at 4–5, July 28, 2010. The remaining question is whether


                                                 8
the evidence would have allowed a jury to find that Mr. Wilkins’s injuries were proximately

caused by the District’s breach.

        “Proximate cause has two elements: a cause-in-fact element and a policy element.”

Blaize v. United States, 21 A.3d 78, 82 (D.C. 2011) (quoting Butts v. United States, 822 A.2d

407, 417 (D.C. 2003)). The Court of Appeals “has adopted the ‘substantial factor’ test set out in

the Restatement of Torts for determining whether a negligent act or omission is the cause-in-fact

of a plaintiff’s injury.” District of Columbia v. Carlson, 793 A.2d 1285, 1288 (D.C. 2002)

(citing Lacy, 424 A.2d at 321; Graham v. Roberts, 441 F.2d 995, 998 n.3 (D.C. Cir. 1970)).

“The Restatement says that ‘[t]he actor’s negligent conduct is a legal cause of harm to another if

. . . his conduct is a substantial factor in bringing about the harm . . . .’” Id. (quoting

RESTATEMENT (SECOND) OF TORTS § 431 (1965) (alterations in original)); accord Majeska v.

District of Columbia, 812 A.2d 948, 951 (D.C. 2002). “The ‘policy element’ of proximate cause

includes various factors which relieve a defendant of liability even when his actions were the

cause-in-fact of the injury.” Majeska, 812 A.2d at 951 (quoting Carlson, 793 A.2d at 1290).

The foreseeability of the injury—considered in its usual and not its heightened form—is

prominent among those factors, because “a defendant ‘may not be held liable for harm actually

caused where the chain of events leading to the injury appears highly extraordinary in

retrospect.’” Carlson, 793 A.2d at 1290 (quoting Morgan v. District of Columbia, 468 A.2d

1306, 1318 (D.C. 1983) (en banc) (internal quotation marks omitted)); accord Majeska, 812

A.2d at 951. “Although the intervening act of another makes the causal connection between the

defendant’s negligence and the plaintiff’s injury more attenuated, such an act does not by itself

make the injury unforeseeable.” Majeska, 812 A.2d at 951 (quoting Carlson, 793 A.2d at 1290).


                                                    9
Defendants who have breached a duty are therefore held “responsible for the damages which

result, despite the intervention of another’s act in the chain of causation, if the danger of an

intervening negligent or criminal act should have been reasonably anticipated and protected

against.” Id. (quoting Carlson, 793 A.2d at 1290 (quoting Lacy, 424 A.2d at 323)). In sum,

“[t]o establish proximate cause, the plaintiff must present evidence from which a reasonable

juror could find that there was a direct and substantial causal relationship between the

defendant’s breach of the standard of care and the plaintiff’s injuries and that the injuries were

foreseeable.” District of Columbia v. Zukerberg, 880 A.2d 276, 281 (D.C. 2005) (quoting

District of Columbia v. Wilson, 721 A.2d 591, 600 (D.C. 1998) (quoting District of Columbia v.

Watkins, 684 A.2d 395, 402 (D.C. 1996))).

       “[A] plaintiff may meet his burden by offering either direct or circumstantial evidence.”

Id.; accord Speights v. 800 Water Street, Inc., 4 A.3d 471, 476 (D.C. 2010) (“In this case . . . the

circumstantial evidence was sufficient to enable [the plaintiff] to meet his burden of

production.”); Doe v. Binker, 492 A.2d 857, 861 (D.C. 1985) (Although “circumstantial

evidence, by its nature, is probative in varying degrees . . . . circumstantial evidence may be

sufficient to establish a case for the jury.”). Relying on circumstantial evidence does not require

a jury to speculate. “‘Speculate,’ as used in negligence cases, is a word of art with a definite and

limited meaning.” Jimenez v. Hawk, 683 A.2d 457, 461 (D.C. 1996) (quoting Courtney v. Giant

Food, Inc., 221 A.2d 92, 94 (D.C. 1966)). When courts applying D.C. law say that the

“[s]ufficiency of the evidence to support a claim for relief may not be established by jury

speculation,” Milone v. Wash. Metro. Area Transit Auth., 91 F.3d 229, 232 (D.C. Cir. 1996)

(applying D.C. law), they mean, “in effect, that a jury should never be permitted to guess as to a


                                                 10
material element of the case such as . . . causation,” Jimenez, 683 A.2d at 461–62 (quoting

Courtney, 221 A.2d at 94). But there is a difference between “mere conjecture” and “legitimate

deduction.” Marinopoliski v. Irish, 445 A.2d 339, 341 (D.C. 1982); accord Kincheloe v.

Safeway Stores, Inc., 285 A.2d 699, 701 (D.C. 1972). When sufficient circumstantial evidence is

presented, “a jury is not left in the domain of speculation, but they have circumstances upon

which, as reasonable minds, they may ground their conclusions.” McCoy v. Quadrangle Dev.

Corp., 470 A.2d 1256, 1260 (D.C. 1983) (internal quotation marks omitted).

       The evidence presented by Mr. Wilkins was largely circumstantial. There was no direct

evidence of how Mr. Foreman acquired the knife that he used to stab Mr. Wilkins, nor of Mr.

Foreman’s movements in the two hours between the time that he received the library pass and

the time that Mr. Wilkins saw him talking to a corrections officer. But a reasonable jury could

have inferred that Mr. Foreman was freely moving throughout the jail during that time, because

his pass did not bear a signature indicating that he arrived at the library, as one witness testified

that it normally would. Trial Tr. at 25, July 26, 2012. Having made this inference, a jury could

have gone on to conclude that the District’s failure to conform to the standard of care for

monitoring Mr. Foreman’s movements had been a substantial factor in his attack on Mr.

Wilkins—because Mr. Foreman would not have been in a position to attack Mr. Wilkins if he

had been properly monitored—and that the danger of such an attack by one inmate on another

should have been reasonably anticipated and protected against. Indeed, the danger of such an

attack is one important reason that penal authorities are under a duty of care. “Where evidence

of the failure to adhere to a reasonable standard of care exists, and the ‘injury which has in fact

occurred is precisely the sort of thing that proper care on the part of the defendant would be


                                                  11
intended to prevent,’ not only is the existence of proximate cause a jury question, but ‘the court

can . . . allow a certain liberality to the jury in drawing its conclusion.’” Murphy, 653 F.2d at

650 (quoting W. PROSSER, LAW OF TORTS 243 (4th ed. 1971)) (applying D.C. law). In sum, the

circumstantial evidence of Mr. Foreman’s freedom of movement is enough to have allowed a

jury to conclude that the District’s negligence was a proximate cause of Mr. Wilkins’s

injury—and the jury need not have engaged in impermissible speculation to reach that

conclusion.5

                                       IV. CONCLUSION

       “Questions of proximate cause are usually questions of fact.” Carlson, 793 A.2d at 1288.

“It is only in a case where the facts are undisputed and, considering every legitimate inference,

only one conclusion may be drawn, that the trial court may rule as a matter of law on . . .

proximate cause.” Wash. Metro. Area Transit Auth. v. Jones, 443 A.2d 45, 50 (D.C. 1982) (en

banc). This is not the “exceptional case[]” in which “questions of . . . proximate cause pass from


       5
          The question of whether a reasonable jury could have concluded that Mr. Foreman’s
access to the mop closet was also a proximate cause of Mr. Wilkins’s injury is a closer one. On
the evidence presented, it is possible that Mr. Foreman had the knife used in the attack on his
person when Mr. Wilkins passed him in the hall, or that he retrieved it from the mop closet
shortly after seeing Mr. Wilkins, or that he somehow acquired it from the inmate whose hand he
shook after leaving the closet. The jury heard evidence about shakedowns and random searches
of inmates at the D.C. Jail, from which it could have inferred that neither Mr. Foreman nor the
inmate he greeted was likely to be carrying the knife on his person as he walked the halls. The
jury also heard evidence that contraband had been stored in mop closets, and that Mr. Foreman
went into the closet just after Mr. Wilkins saw him (and, presumably, just after he saw Mr.
Wilkins). That sequence of events could suggest that Mr. Foreman saw an opportunity to attack
Mr. Wilkins and knew where to find a weapon with which to do so. If the jury concluded that
Mr. Foreman retrieved the knife from the mop closet, then it could certainly have determined
that his access to that closet was a proximate cause of the injury in this case. But the court can
resolve this motion without determining whether the evidence would have supported a jury’s
conclusion that the knife was in fact stored in the mop closet, and so leaves that question
unanswered at this time.

                                                 12
the realm of fact to one of law.” Majeska, 812 A.2d at 950 (Carlson, 793 A.2d at 1288 (quoting

Shu v. Basinger, 57 A.2d 295, 295–96 (D.C. 1948))). Those questions are therefore a jury’s to

decide.

          For the foregoing reasons, this court will vacate the judgment as to Mr. Wilkins’s

negligence claim and order a new trial.

                                                              Rudolph Contreras
                                                              United States District Judge

Date: July 24, 2012




                                                  13